Order and judgment (one paper), Supreme Court, Bronx County, entered on September 13, 1972, unanimously reversed, on the law and the facts and in the exercise of discretion, without costs and without disbursements, and vacated. In this article 78 proceeding, petitioner, a member of the Bar of the State of New York, brings up for review his punishment by fine for contempt committed in the presence of the court during the selection of a jury in the matter of People v. Ford. While counsel was perhaps overzealous in pursuing his contention of race discrimination during the voir dire and in his colloquy with the court, his attitude and conduct did not reach the level of contempt. Concur — McGivern, J. P., Markewich, Nunez, Kupferman and Murphy, JJ.